Citation Nr: 1116248	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  03-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as due to a qualifying chronic disability (undiagnosed illness).

2.  Entitlement to service connection for memory loss, to include as due to a qualifying chronic disability (undiagnosed illness).

3.  Entitlement to service connection for joint pain/body aches, to include as due to a qualifying chronic disability (undiagnosed illness).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran (Appellant)
ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1985 to September 1985, and from December 1988 to January 1992.  The second period of service included service in the Southwest Asia theater of operations during the Persian Gulf War.  His awards and decorations include the Combat Medic Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing held at the RO in January 2008.  The Board previously remanded the case in October 2008 and October 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran attended a hearing before a traveling Veterans Law Judge in January 2008.  Unfortunately, the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  The Veteran was informed of this in March 2011, and was offered the opportunity to attend a second Board hearing.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  In April 2011, he responded by indicating that he desired another travel Board hearing to be held at the RO.  In order to accommodate the Veteran's request for another Board hearing, the Board will remand the case.


Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a travel Board hearing.  He should be notified of the date and time of the hearing.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

